       Case 1:20-cr-00463-KPF Document 10 Filed 09/08/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

                  v.                             20 Cr. 463 (KPF)

PURIFICACION CRISTOBAL,                               ORDER

                       Defendant.

KATHERINE POLK FAILLA, District Judge:

     The parties are hereby ORDERED to appear for an initial conference in

this matter on September 23, 2020, at 12:00 p.m. The conference will

proceed in Courtroom 618 of the Thurgood Marshall Courthouse, 40 Foley

Square, New York, NY, 10007.

     SO ORDERED.

Dated: September 8, 2020
       New York, New York

                                           KATHERINE POLK FAILLA
                                          United States District Judge
